United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3602
                                   ___________

Leotis Cobb, Sr.,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Leer Manufacturing Limited              *
Partnership; Ian Beer;                  *      [UNPUBLISHED]
Charles McCurry,                        *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: April 12, 2000

                                 Filed: May 11, 2000
                                  ___________

Before BEAM, ROSS, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     The district court1 granted summary judgment to Leer Manufacturing, Ian Beer,
and Charles McCurry, on claims brought by Leotis Cobb, Sr., under the Family and
Medical Leave Act, Age Discrimination in Employment Act, Title VII, and Arkansas



      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
tort law. Cobb appeals, and after reviewing the record and the briefs, we affirm on the
basis of the well-reasoned district court opinion. See 8th Cir. R.47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-